Exhibit 10.3
EXECUTION COPY
TRANSFER AGREEMENT
between
SILVERLEAF RESORTS, INC.
AND
SILVERLEAF FINANCE VI, LLC
DATED AS OF JUNE 1, 2008

 



--------------------------------------------------------------------------------



 



TRANSFER AGREEMENT
     This TRANSFER AGREEMENT (this “Agreement”), dated as of June 1, 2008, is
between Silverleaf Resorts, Inc., a Texas corporation (“Originator”) and
Silverleaf Finance VI, LLC, a Delaware limited liability company (the “Issuer”),
and their respective permitted successors and assigns.
W I T N E S S E T H:
     WHEREAS, the Issuer has been established as a bankruptcy-remote entity for
the purpose of acquiring (i) a certain pool of timeshare loans (the “Mortgage
Loans”) each evidenced by a promissory note and secured by a first Mortgage on a
fractional fee simple timeshare interest in a Unit, (ii) a pool of timeshare
loans (the “Oak N’ Spruce Loans”), each evidenced by a purchase and finance
agreement (a “Finance Agreement”) for the purchase of a certificate of
beneficial interest in the Oak N’ Spruce Resort Trust evidencing the right of
the owner thereof to use and occupy a fixed unit at Oak N’ Spruce Resort at a
fixed period of time (the Mortgage Loans and Oak N’ Spruce Loans, together, the
“Timeshare Loans”), (iii) any Qualified Substitute Timeshare Loans and (iv) all
Related Security in respect of the Timeshare Loans and Oak N’ Spruce Loans. A
“Timeshare Property” shall consist of (i) in the case of a Timeshare Loan, a
fractional fee simple timeshare interest in a residential unit (a residential
timeshare unit herein referred to as a “Unit”) in a Resort or (ii) in the case
of an Oak N’ Spruce Loan, a certificate of beneficial interest (“Oak N’ Spruce
Certificate”) in the Oak N’ Spruce Resort Trust. The Timeshare Loans, Timeshare
Properties, Mortgage Note, any Related Security and other conveyed property
related thereto and additional collateral, collectively, are the “Transferred
Assets.”
     WHEREAS, on June 6, 2008 (the “Closing Date”) and on each Transfer Date,
the Issuer intends to pledge such Transferred Assets acquired thereby to Wells
Fargo Bank National Association, as indenture trustee (in such capacity, the
“Securitization Indenture Trustee”), custodian (in such capacity, the
“Securitization Custodian”) and backup servicer, pursuant to an indenture, dated
as of June 1, 2008 (the “Securitization Indenture”), by and among the Issuer,
Silverleaf Resorts, Inc., in its capacity as servicer (the “Securitization
Servicer”) and the Securitization Indenture Trustee, to secure the Issuer’s
(i) 6.222% Timeshare Loan-Backed Notes, Series 2008-A, Class A Notes,
(ii) 7.708% Timeshare Loan-Backed Notes, Series 2008-A, Class B Notes,
(iii) 8.000% Timeshare Loan-Backed Notes, Series 2008-A, Class C Notes,
(iv) 8.000% Timeshare Loan-Backed Notes, Series 2008-A, Class D Notes,
(v) 8.000% Timeshare Loan-Backed Notes, Series 2008-A, Class E Notes,
(vi) 8.000% Timeshare Loan-Backed Notes, Series 2008-A, Class F Notes, and
(vii) 8.000% Timeshare Loan-Backed Notes, Series 2008-A, Class G Notes
(collectively, the “Securitization Notes”);
     WHEREAS, proceeds from the sale of the Securitization Notes will be used by
the Issuer, in part, to (i) pay the Originator the purchase price for the
Timeshare Loans and (ii) pay certain expenses incurred in connection with the
issuance of the Securitization Notes.
     WHEREAS, the Originator will derive an economic benefit from the transfer
hereunder of the Timeshare Loans to the Issuer.

1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the mutual covenants set forth herein,
and for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto covenant and agree as follows:
     SECTION 1. Definitions; Interpretation. Capitalized terms used herein but
not defined herein shall have the respective meanings specified in “Standard
Definitions” attached hereto as Annex A.
     SECTION 2. Acquisition of Timeshare Loans.
          (a) Initial Timeshare Loans.
     (i) Effective as of the Closing Date, but subject to the terms and
conditions of this Agreement (including, without limitation, subsection (f)
below), the Originator hereby sells (“Sells,” “Sale” or “Sold”) or contributes
(“Contribute” or “Contribution”) (in each case to the extent described in
subsection (f) below) and otherwise transfers, assigns, and conveys to the
Issuer, without recourse (except for Defective Timeshare Loans to the extent
specifically provided herein), and the Issuer hereby agrees to purchase or
accept a contribution of (in each case to the extent described in subsection (f)
below) and otherwise acquires, all right, title and interest of the Originator
in and to the Timeshare Loans included on the schedule delivered to the Issuer
on the Closing Date (as further described in subsection (g) below), together
with the Timeshare Properties, Related Security and other conveyed property
related thereto. In connection with the initial transfer, Originator shall
transfer, or cause the deposit, into the Lockbox Account of all amounts received
by the Originator on account of such Timeshare Loans, Timeshare Properties,
Related Security and other conveyed property related thereto and additional
collateral hereunder due on and after the Initial Cut-Off Date within two
(2) Business Days of the receipt thereof.
     (ii) The Originator hereby acknowledges that each sale, contribution and
conveyance to the Issuer hereunder is absolute and irrevocable, without
reservation or retention of any interest whatsoever by the Originator.
          (b) Reserved.
          (c) Delivery of Timeshare Loan Documents. In connection with the sale,
transfer, contribution, assignment and conveyance of any Timeshare Loans
hereunder, the Issuer hereby directs the Originator and the Originator hereby
agrees to deliver or cause to be delivered to the Securitization Custodian, all
related Timeshare Loan Files and to the Securitization Servicer all related
Timeshare Loan Servicing Files.
          (d) Collections. The Originator shall deposit or cause to be deposited
all collections in respect of the Timeshare Loans received by the Originator or
any of its Affiliates on and after the related Cut-Off Date in the Lockbox
Account.
          (e) Limitation of Liability. None of the Issuer or any subsequent
assignee of the Issuer shall have any obligation or liability with respect to
any Timeshare Loan nor shall the

2



--------------------------------------------------------------------------------



 



Issuer or any subsequent assignee have any liability to any Obligor in respect
of any Timeshare Loan. No such obligation or liability is intended to be assumed
by the Issuer, the Originator or any subsequent assignee herewith and any such
liability is hereby expressly disclaimed.
          (f) Purchase Price/Capital Contribution. The price paid for Timeshare
Loans, Timeshare Properties, Related Security and other conveyed property
related thereto and additional collateral which are Sold hereunder shall be the
Timeshare Loan Acquisition Price with respect thereto. Such Timeshare Loan
Acquisition Price shall be paid by means of an immediate cash payment to the
Originator by wire transfer on the applicable conveyance date to an account
designated by the Originator on or before such conveyance date or by means of
proper accounting entries being entered upon the accounts and records of the
Originator and the Issuer on the applicable conveyance date. To the extent that
the cash amount received for any Timeshare Loans, Timeshare Properties, Related
Security and other conveyed property related thereto and additional collateral
Sold by the Originator to the Issuer hereunder is less than the Timeshare Loan
Acquisition Price of such property at the time of the applicable Sale, the
shortfall shall be deemed to have been Contributed by the Originator to the
capital of the Issuer on the applicable conveyance date.
          (g) Schedule of Timeshare Loans. Upon the Originator’s Sale or
Contribution of the Timeshare Loans, Timeshare Properties, Related Security and
other conveyed property related thereto and additional collateral to the Issuer,
the Originator shall deliver a Schedule of Timeshare Loans, Timeshare
Properties, Related Security and other conveyed property related thereto and
additional collateral, which schedule shall be attached hereto as Schedule III
and made a part hereof. Each schedule so delivered shall supersede any prior
schedules so delivered.
     SECTION 3. Intended Characterization, Grant of Security Interest. It is the
intention of the parties hereto that the transfers of Timeshare Loans to be made
pursuant to the terms hereof shall constitute a sale and/or contribution and an
absolute assignment by the Originator to the Issuer and not a loan secured by
the Timeshare Loans. In the event, however, that a court of competent
jurisdiction were to hold that any such transfer constitutes a loan and not a
sale and/or contribution, it is the intention of the parties hereto that the
Originator shall be deemed to have granted and does hereby grant to the Issuer
as of the date hereof a first priority perfected security interest in all of
Originator’s right, title and interest in, to and under the Transferred Assets
specified in Section 2 hereof and that with respect to such conveyance, this
Agreement shall constitute a security agreement under applicable law. In the
event of the characterization of any such transfer as a loan, the amount of
interest payable or paid with respect to such loan under the terms of this
Agreement shall be limited to an amount which shall not exceed the maximum
non-usurious rate of interest allowed by the applicable state law or any
applicable law of the United States permitting a higher maximum non-usurious
rate that preempts such applicable state law, which could lawfully be contracted
for, charged or received (the “Highest Lawful Rate”). In the event any payment
of interest on any such loan exceeds the Highest Lawful Rate, the parties hereto
stipulate that (a) to the extent possible given the term of such loan, such
excess amount previously paid or to be paid with respect to such loan be applied
to reduce the principal balance of such loan, and the provisions thereof
immediately be deemed reformed and the amounts thereafter collectible thereunder
reduced, without the necessity of the execution of any new document, so as to
comply with the then applicable law, but so as to permit the recovery of the
fullest amount otherwise called for thereunder and (b) to the extent that the
reduction of the

3



--------------------------------------------------------------------------------



 



principal balance of, and the amounts collectible under, such loan and the
reformation of the provisions thereof described in the immediately preceding
clause (a) is not possible given the term of such loan, such excess amount will
be deemed to have been paid with respect to such loan as a result of an error
and upon discovery of such error or upon notice thereof by any party hereto such
amount shall be refunded by the recipient thereof.
          The characterization of the Originator as “debtor” and the Issuer as
“secured party” in any financing statement required hereunder is solely for
protective purposes and shall in no way be construed as being contrary to the
intent of the parties that this transaction be treated as a sale and/or
contribution to the Issuer of such Originator’s entire right, title and interest
in and to the Transferred Assets.
          Each of the Originator, the Issuer and any of their Affiliates hereby
agrees to make the appropriate entries in its general accounting records and to
indicate that the Timeshare Loans have been transferred to the Issuer.
     SECTION 4. Conditions Precedent to Acquisition of Timeshare Loans by the
Issuer. The obligations of the Issuer to purchase any Timeshare Loans hereunder
shall be subject to the satisfaction of the following conditions:
          (a) All representations and warranties of Originator contained in
Section 5 and in Schedule I hereof, and all information provided in the Schedule
of Timeshare Loans related thereto shall be true and correct as of the Closing
Date or the Transfer Date, as applicable, and Originator shall have delivered to
the Issuer, the Securitization Indenture Trustee and UBS Securities LLC (the
“Initial Purchaser”) an officer’s certificate (the “Officer’s Certificate”) to
such effect.
          (b) On or prior to the Closing Date or a Transfer Date, as applicable,
the Originator shall have delivered or shall have caused the delivery of (i) the
related Timeshare Loan Files to the Securitization Custodian and the
Securitization Custodian shall have delivered a receipt therefore pursuant to
the Custodial Agreement, (ii) the Timeshare Loan Servicing Files to the
Securitization Servicer, and (iii) all documents and certifications required
pursuant to the terms of the Custodial Agreement and the Escrow and Closing
Agreement.
          (c) The Originator shall have delivered or shall have caused to be
delivered all other information theretofore required or reasonably requested by
the Issuer to be delivered by the Originator or performed or caused to be
performed all other obligations required to be performed as of the Closing Date
or Transfer Date, as the case may be, including all filings, recordings and/or
registrations as may be necessary in the reasonable opinion of the Issuer or the
Securitization Indenture Trustee to establish and preserve the right, title and
interest of the Issuer or the Securitization Indenture Trustee, as the case may
be, in the related Timeshare Loans.
          (d) On or before the Closing Date, the Issuer, the Securitization
Servicer, the Backup Servicer and the Securitization Indenture Trustee shall
have entered into the Securitization Indenture.
          (e) The Securitization Notes shall be issued and sold on the Closing
Date, and the Issuer shall receive the full consideration due it upon the
issuance of the Securitization Notes,

4



--------------------------------------------------------------------------------



 



and the Issuer shall have applied such consideration to the extent necessary, to
pay that certain price (the “Timeshare Loan Acquisition Price”) for each
Timeshare Loan, except to the extent that the Originator has made a Contribution
to the Issuer pursuant to Section 2(f).
          (f) Each Timeshare Loan conveyed on a Transfer Date in accordance with
Section 6(a) hereof shall satisfy each of the criteria specified in the
definition of “Qualified Substitute Timeshare Loan” and each of the conditions
herein and in the Securitization Indenture for substitution of Timeshare Loans
shall have been satisfied.
          (g) Reserved.
          (h) The Issuer shall have received such other certificates and
opinions as it shall reasonably request.
     SECTION 5. Representations and Warranties and Certain Covenants of
Originator.
          (a) Originator represents and warrants to the Issuer and the
Securitization Indenture Trustee for the benefit of the Securitization
Noteholders, as of the Closing Date (with respect to the Timeshare Loans
transferred on the Closing Date) as follows:
     (i) Due Incorporation; Valid Existence; Good Standing. It is a corporation
duly organized and validly existing in good standing under the laws of the
jurisdiction of its incorporation; and is duly qualified to do business as a
foreign corporation and in good standing under the laws of each jurisdiction
where the character of its property, the nature of its business or the
performance of its obligations under this Agreement makes such qualification
necessary, except where the failure to be so qualified will not have a material
adverse effect on its business or its ability to perform its obligations under
this Agreement or any other related documents (the “Transaction Documents”) to
which it is a party or under the transactions contemplated hereunder or
thereunder or the validity or enforceability of the Timeshare Loans.
     (ii) Possession of Licenses, Certificates, Franchises and Permits. It holds
all licenses, certificates, franchises and permits from all governmental
authorities necessary for the conduct of its business, except where the failure
to hold such licenses, certificates, franchises and permits would not materially
and adversely affect its ability to perform its obligations under this Agreement
or any other Transaction Document to which it is a party or under the
transactions contemplated hereunder or thereunder or the validity or
enforceability of the Timeshare Loans, and has received no notice of proceedings
relating to the revocation of any such license, certificate, franchise or
permit, which singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would materially and adversely affect its ability
to perform its obligations under this Agreement or any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of the Timeshare Loans.

5



--------------------------------------------------------------------------------



 



     (iii) Corporate Authority and Power. It has, and at all times during the
term of this Agreement will have, all requisite corporate power and authority to
own its properties, to conduct its business, to execute and deliver this
Agreement and all documents and transactions contemplated hereunder and to
perform all of its obligations under this Agreement and any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder.
     (iv) Authorization, Execution and Delivery Valid and Binding. This
Agreement and all other Transaction Documents and instruments required or
contemplated hereby to be executed and delivered by Originator have been duly
authorized, executed and delivered by Originator and, assuming the due execution
and delivery by, the other party or parties hereto and thereto, constitute
legal, valid and binding agreements enforceable against Originator in accordance
with their respective terms subject, as to enforceability, to bankruptcy,
insolvency, reorganization, liquidation, dissolution, moratorium and other
similar applicable laws affecting the enforceability of creditors’ rights
generally applicable in the event of the bankruptcy, insolvency, reorganization,
liquidation or dissolution, as applicable, of Originator and to general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.
     (v) No Violation of Law, Rule, Regulation, etc. The execution, delivery and
performance by Originator of this Agreement and any other Transaction Document
to which it is a party do not and will not (A) violate any of the provisions of
its articles of incorporation or bylaws, (B) violate any provision of any law,
governmental rule or regulation currently in effect applicable to it or its
properties or by which it or its properties may be bound or affected, including,
without limitation, any bulk transfer laws, where such violation would have a
material adverse effect on its ability to perform its obligations under this
Agreement or any other Transaction Document to which it is a party or under the
transactions contemplated hereunder or thereunder or the validity or
enforceability of the Timeshare Loans, (C) violate any judgment, decree, writ,
injunction, award, determination or order currently in effect applicable to it
or its properties or by which it or its properties are bound or affected, where
such violation would have a material adverse effect on its ability to perform
its obligations under this Agreement or any other Transaction Document to which
it is a party or under the transactions contemplated hereunder or thereunder or
the validity or enforceability of the Timeshare Loans, (D) conflict with, or
result in a breach of, or constitute a default under, any of the provisions of
any indenture, mortgage, deed of trust, contract or other instrument to which it
is a party or by which it is bound where such violation would have a material
adverse effect on its ability to perform its obligations under this Agreement or
any other Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of the
Timeshare Loans or (E) result in the creation or imposition of any Lien upon any
of its properties pursuant to the terms of any such indenture, mortgage, deed of
trust, contract or other instrument.

6



--------------------------------------------------------------------------------



 



     (vi) Governmental Consent. No consent, approval, order or authorization of,
and no filing with or notice to, any court or other Governmental Authority in
respect of Originator is required which has not been obtained in connection with
the authorization, execution, delivery or performance by Originator of this
Agreement or any of the other Transaction Documents to which Originator is a
party or under the transactions contemplated hereunder or thereunder, including,
without limitation, the transfer of the Timeshare Loans and the creation of the
security interest of the Issuer therein pursuant to Section 3 hereof.
     (vii) Defaults. It is not in default under any material agreement,
contract, instrument or indenture to which it is a party or by which it or its
properties is or are bound, or with respect to any order of any court,
administrative agency, arbitrator or governmental body, in each case, which
would have a material adverse effect on the transactions contemplated hereunder
or on its business, operations, financial condition or assets, and no event has
occurred which with notice or lapse of time or both would constitute such a
default with respect to any such agreement, contract, instrument or indenture,
or with respect to any such order of any court, administrative agency,
arbitrator or governmental body.
     (viii) Insolvency. It is solvent and will not be rendered insolvent by the
transfer of Timeshare Loans hereunder. On and after the Closing Date, it will
not engage in any business or transaction the result of which would cause the
property remaining with it to constitute an unreasonably small amount of
capital.
     (ix) Pending Litigation or Other Proceedings. Other than as described in
the Offering Circular, there is no pending or, to its Knowledge, threatened
action, suit, proceeding or investigation before any court, administrative
agency, arbitrator or governmental body against or affecting it which, if
decided adversely, would materially and adversely affect (A) its condition
(financial or otherwise), its business or operations, (B) its ability to perform
its obligations under, or the validity or enforceability of, this Agreement or
any other documents or transactions contemplated under this Agreement including,
without limitation, its ability to foreclose or otherwise enforce the Liens of
the Timeshare Loans, or (C) any Timeshare Loan or title of any Obligor to any
related Timeshare Property.
     (x) Information. No document, certificate or report furnished or required
to be furnished by or on behalf of it pursuant to this Agreement or any other
Transaction Document, contains or will contain when furnished any untrue
statement of a material fact or fails or will fail to state a material fact
necessary in order to make the statements contained therein not misleading in
light of the circumstances in which it was made. There are no facts known to it
which, individually or in the aggregate, materially adversely affect, or which
(aside from general economic trends) may reasonably be expected to materially
adversely affect in the future, its financial condition or assets or business,
or which may impair its or the Originator’s ability to perform its respective
obligations under

7



--------------------------------------------------------------------------------



 



this Agreement, which have not been disclosed herein or therein or in the
certificates and other documents furnished to the Issuer by or on its behalf
pursuant hereto or thereto specifically for use in connection with the
transactions contemplated hereby or thereby.
     (xi) Foreign Tax Liability. It is not aware of any Obligor under a
Timeshare Loan who has withheld any portion of payments due under such Timeshare
Loan because of the requirements of a foreign taxing authority, and no foreign
taxing authority has contacted it concerning a withholding or other foreign tax
liability.
     (xii) No Deficiency Accumulation. It is not aware of any outstanding
“accumulated funding deficiency” (as such term is defined under ERISA and the
Code) with respect to any “employee benefit plan” (as such term is defined under
ERISA) sponsored by it.
     (xiii) Taxes. It has filed all tax returns (federal, state and local) which
it reasonably believes are required to be filed and has paid or made adequate
provision for the payment of all taxes, assessments and other governmental
charges due from it or is contesting any such tax, assessment or other
governmental charge in good faith through appropriate proceedings or except
where the failure to file or pay will not have a material adverse effect on the
rights and interests of the Issuer or any of its subsequent assignees. It knows
of no basis for any material additional tax assessment for any fiscal year for
which adequate reserves have not been established. It shall pay all such taxes,
assessments and governmental charges when due.
     (xiv) Place of Business. The principal place of business and chief
executive office where it keeps its records concerning the Timeshare Loans will
be 1221 Riverbend Drive, Suite 120, Dallas, Texas 75247 (or such other place
specified by it by written notice to the Issuer and the Securitization Indenture
Trustee). It is a corporation formed under the laws of the State of Texas.
     (xv) Securities Laws. It is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. No portion of the Timeshare Loan Acquisition
Price for each of the Timeshare Loans will be used by it or the Originator to
acquire any security in any transaction which is subject to Section 13 or
Section 14 of the Securities Exchange Act of 1934, as amended.
     (xvi) Oak N’ Spruce Loans. With respect to Timeshare Loans that are Oak N’
Spruce Loans:
     (A) The Oak N’ Spruce Trust is a trust duly, formed, validly existing, and
in good standing under the laws of the Commonwealth of Massachusetts. The Oak N’
Spruce Trust is authorized to transact business in no other state;

8



--------------------------------------------------------------------------------



 



     (B) Silverleaf possesses all requisite franchises, operating rights,
licenses, permits, consents, authorizations, exemptions and orders as are
necessary to discharge its obligations under the Finance Agreement;
     (C) Silverleaf holds all right, title and interest in and to all of the
Timeshare Properties related to the Oak N’ Spruce Loans solely for the benefit
of the beneficiaries referred to in, and subject in each case to the provisions
of, the Finance Agreement and the other documents and agreements related
thereto;
     (D) There are no actions, suits, proceedings, orders or injunctions pending
against the Oak N’ Spruce Trust or Oak N’ Spruce Trustee, at law or in equity,
or before or by any governmental authority which, if adversely determined, could
reasonably be expect to have a material adverse effect on the Trust Estate or
the Oak N’ Spruce Trustee’s ability to perform its obligations under the Trust
Documents;
     (E) Neither the Oak N’ Spruce Trust nor the Oak N’ Spruce Trustee has
incurred any indebtedness for borrowed money (directly, by guarantee, or
otherwise);
     (F) All ad valorem taxes and other taxes and assessments against the Oak N’
Spruce Trust and/or its trust estate have been paid when due and neither the
Originator nor the Oak N’ Spruce Trustee knows of any basis for any additional
taxes or assessments against any such property. The Oak N’ Spruce Trust has
filed all required tax returns and has paid all taxes shown to be due and
payable on such returns, including all taxes in respect of sales of Owner
Beneficiary Rights (as defined in the Finance Agreement);
     (G) The Oak N’ Spruce Trust and the Oak N’ Spruce Trustee are in compliance
with all applicable laws, statutes, rules and governmental regulations
applicable to it and in compliance with each instrument, agreement or document
to which it is a party or by which it is bound, including, without limitation,
the Finance Agreement except where the failure to comply herein would not
materially and adversely affect its ability to perform its obligations under
this Agreement or any other Transaction Document to which it is a party or under
the transactions contemplated hereunder or thereunder or the validity or
enforceability of the Timeshare Loans;
     (H) The Originator shall continue to control and manage the Oak N’ Spruce
Trust, and Originator shall not take any action to cause the Oak N’ Spruce
Trustee to control or manage the Oak N’ Spruce Trust;
     (I) The Oak N’ Spruce Trustee is a wholly-owned subsidiary of Silverleaf
and is controlled by Silverleaf. Silverleaf shall cause

9



--------------------------------------------------------------------------------



 



Silverleaf Berkshires, Inc. to remain the Oak N’ Spruce Trustee and a
wholly-owned subsidiary of Silverleaf, and Silverleaf shall maintain the
existence of Silverleaf Berkshires, Inc. as a Texas corporation, with all the
requisite corporate powers and authority as exists on the Closing Date; and
     (J) Silverleaf shall comply, and shall cause the Oak N’ Spruce Trustee to
comply, with all the terms and conditions of the Oak N’ Spruce Trust Agreement
and all other related documents.
     (xvii) Servicing. It is the initial Servicer and has been servicing the
Timeshare Loans in accordance with the Servicing Standard.
     (xviii) Certified Copy of Contract for Sale. It represents and warrants
that each Contract for Sale contained in a Timeshare Loan File is a true,
correct and accurate copy of the original Contract for Sale.
     (xix) Transactions in Ordinary Course. The transactions contemplated by
this Agreement are in the ordinary course of business of the Originator.
     (xx) Name. The legal name of the Originator is as set forth in the
signature page of this Agreement and the Originator does not have any
tradenames, fictitious names, assumed names or “doing business as” names.
     (xxi) No Conveyance. Silverleaf agrees not to convey and to ensure no party
under its control conveys any interest in a Resort relating to a Timeshare Loan
without obtaining Rating Agency Confirmation if such conveyance is reasonably
likely to have a material adverse affect on the Securitization Noteholders.
     (xxii) Timeshare Loan Documents. Originator represents and warrants that
all of the documents evidencing each of the Timeshare Loans are identical in all
material respects to the form determined to be valid, binding and enforceable in
the applicable state by the corresponding local counsel opinion issued by (I)
Weinstock & Scavo, P.C., dated as of June 6, 2008, pertaining to Georgia law
matters, (II) Bulkley, Richardson and Gelinas, LLP, dated as of June 6, 2008,
pertaining to Massachusetts law matters, (III) Stinson Morrison Hecker LLP,
dated as of June 6, 2008, pertaining to Missouri law matters, (IV) Mayer Brown
LLP, dated as of June 6, 2008, pertaining to Illinois law matters, (V) Meadows,
Collier, Reed, Cousins & Blau, L.L.P., dated as of June 6, 2008, pertaining to
Texas law matters, and (VI) Holland and Knight LLP, dated as of June 6, 2008,
pertaining to Florida law matters (collectively, the “Local Counsel Opinions”).
     (xxiii) Timeshare Marketing Materials and Disclosure Statements. Originator
represents and warrants that it has provided each of the law firms issuing the
Local Counsel Opinions all of the existing marketing materials and disclosure
statements in connection with the respective Resort. Moreover, no other
marketing materials and disclosure statements exist except for those provided to
the respective law firm issuing the Local Counsel Opinion.

10



--------------------------------------------------------------------------------



 



     (xxiv) Local Counsel Opinions. The facts regarding the Originator, the
Resorts, the Timeshare Loans and related matters set forth or assumed in the
Local Counsel Opinions are true and correct in all material respects.
     (xxv) Bankruptcy Opinion. The facts regarding the Originator, the Issuer,
the Resorts, the Timeshare Loans and related matters set forth or assumed in the
opinion issued by Mayer Brown LLP dated as of June 6, 2008 pertaining to
bankruptcy law matters are, and shall continue to be so long as the
Securitization Notes are outstanding, true and correct in all material respects.
     (xxvi) Custodial Files. Originator shall, on or prior to the Closing Date
and each Transfer Date, have delivered or caused the delivery to the
Securitization Custodian a Timeshare Loan File for each Timeshare Loan, which
Timeshare Loan File shall be complete and verified by the Securitization
Custodian in accordance with the Custodial Agreement.
     (xxvii) Escrow Documents. Originator shall, on or prior to the ninetieth
day following the Closing Date and each Transfer Date, as applicable, deliver or
cause the delivery to the Securitization Custodian of the following: (I) with
respect to each Mortgage Loan and pre-July 2004 Oak N’ Spruce Loan listed on the
related Schedule of Mortgage Loans, an original recorded Assignment of Mortgage
(which may be a part of a blanket assignment of more than one Mortgage Loan or
pre-July 2004 Oak N’ Spruce Loan), showing a complete chain of title from
Originator to the Securitization Indenture Trustee on behalf of the
Securitization Noteholders signed by an Authorized Officer of the Originator and
each intervening party with evidence of proper recordation or evidence from a
third party that submitted such assignment for recording that such assignment
has been submitted for recordation; (II) with respect to each post-July 2004 Oak
N’ Spruce Loan listed on the related Schedule of Oak N’ Spruce Loans, a
file-stamped Oak N’ Spruce Financing Statement evidencing the security interest
of the Securitization Indenture Trustee and its assigns by naming the Obligor
with respect to the related post-July 2004 Oak N’ Spruce Loan as debtor, naming
the Originator as secured party/assignor, and by naming the Securitization
Indenture Trustee on behalf of the Securitization Noteholders as the secured
party/assignee (or, in the alternative, in the form of an electronic spreadsheet
submitted to the Securitization Custodian directly by a third party service
company listing the filing number, date of filing, debtor and secured party and
accompanied by a certification of filing by the third party service company);
(III) with respect to each Mortgage Loan and pre-July 2004 Oak N’ Spruce Loan
listed on the related Schedule of Prior Secured Party’s Collateral, an original
recorded Reassignment of Mortgage (which may be a part of a blanket reassignment
of more than one Mortgage Loan or pre-July 2004 Oak N’ Spruce Loan), showing a
complete chain of title from the Prior Secured Party to Originator to the
Securitization Indenture Trustee on behalf of the Securitization Noteholders
signed by an Authorized Officer of the Prior Secured Party, Originator, Issuer
and each intervening party with evidence of proper recordation or evidence from
a third party that submitted such assignment for recording that such assignment
has been submitted for

11



--------------------------------------------------------------------------------



 



recordation; (IV)(a) with respect to each pre-July 2004 Oak N’ Spruce Loan
listed on the related Schedule of Prior Secured Party’s Collateral, a
file-stamped Oak N’ Spruce Financing Statement Amendment evidencing the security
interest of the Securitization Indenture Trustee and its assigns by naming the
Obligor with respect to the related pre-July 2004 Oak N’ Spruce Loan as debtor,
the Securitization Indenture Trustee on behalf of the Securitization Noteholders
as the secured party/assignee, and the Prior Secured Party as the assignor, and
(b) with respect to each post-July 2004 Oak N’ Spruce Loan listed on the related
Schedule of Prior Secured Party’s Oak N’ Spruce Loans, a file-stamped Oak N’
Spruce Financing Statement Amendment evidencing the security interest of the
Securitization Indenture Trustee and its assigns by naming the Obligor with
respect to the related post-July 2004 Oak N’ Spruce Loan as debtor, the
Securitization Indenture Trustee on behalf of the Securitization Noteholders as
the secured party/assignee, and the Prior Secured Party as the assignor (or,
with respect to clauses (IV)(a) and (b) hereof, such Oak N’ Spruce Financing
Statement Amendment may be delivered in the form of an electronic spreadsheet
submitted to the Securitization Custodian directly by a third party service
company listing the filing number, date of filing, debtor and secured party and
accompanied by a certification of filing by the third party service company);
and (V) all other recorded and/or filed documents provided under the Escrow
Agreement.
     (xxviii)   Prior Secured Parties’ Documents. In accordance with the Escrow
Agreement, Originator shall deliver or cause the delivery to the Escrow Agent of
the Paydown Letters, Direction Letters, Prior Secured Party Allonges and any
other documents required in respect of each of the Prior Secured Parties.
     (xxix) Title Policies. In accordance with the Escrow Agreement, the
Originator shall deliver or cause the delivery of the Title Policies (as defined
in the Escrow Agreement) within 90 days of the Closing Date and each Transfer
Date, as applicable.
          (b) Originator hereby makes the representations and warranties
relating to the Timeshare Loans contained in Schedule I hereto for the benefit
of the Issuer and its assignees as of the Closing Date (with respect to each
Timeshare Loan transferred on the Closing Date).
          (c) It is understood and agreed that the representations, warranties
and covenants set forth in this Section 5 shall survive the (i) transfer of each
Timeshare Loan to the Issuer and (ii) the subsequent pledge of such Timeshare
Loans and rights and remedies hereunder to the Securitization Indenture Trustee
on behalf of the Securitization Noteholders and shall continue so long as any
such Timeshare Loans shall remain outstanding or until such time as such
Timeshare Loans are repurchased, purchased or a Qualified Substitute Timeshare
Loan is provided pursuant to Section 6 hereof. The Originator acknowledges that
it has been advised that the Issuer intends to pledge, transfer, assign and
convey all of its right, title and interest in and to each Timeshare Loan and
its rights and remedies under this Agreement to the Securitization Indenture
Trustee on behalf of the Securitization Noteholders. The Originator agrees that,
upon any such assignment, the Securitization Indenture Trustee may enforce
directly,

12



--------------------------------------------------------------------------------



 



without joinder of the Issuer (but subject to any defense that Originator may
have under this Agreement) all rights and remedies hereunder.
          (d) With respect to any representations and warranties contained in
Section 5 which are made to Originator’s Knowledge, if it is discovered that any
representation and warranty is inaccurate and such inaccuracy materially and
adversely affects the value of a Timeshare Loan or the interests of the Issuer
or any subsequent assignee thereof, then notwithstanding such lack of Knowledge
of the accuracy of such representation and warranty at the time such
representation or warranty was made (without regard to any Knowledge
qualifiers), such inaccuracy shall be deemed a breach of such representation or
warranty for purposes of the repurchase or substitution obligations described in
Sections 6(a)(i) or (ii) below.
     SECTION 6. Repurchases and Substitutions.
          (a) Mandatory Repurchases and Substitutions for Breaches of
Representations and Warranties. Upon the receipt of notice by Originator of a
breach of any of its respective representations and warranties (as of the date
on which such representation or warranty was made) or covenants in Section 5
which materially and adversely affects the value of a Timeshare Loan or the
interests of the Issuer or any subsequent assignee of the Issuer therein,
Originator shall within 60 days of receipt of such notice, cure in all material
respects the circumstance or condition which has caused such representation or
warranty to be incorrect or covenant to be breached or either (i) repurchase the
Issuer’s or its assignee’s interest in such related defective Timeshare Loan
(the “Defective Timeshare Loan”) from the Issuer or its assignee at the
Repurchase Price or (ii) provide one or more Qualified Substitute Timeshare
Loans and pay the related Substitution Shortfall Amounts, if any; provided,
however, that with respect to a breach of the representation contained in clause
(d)(ii) in Schedule I hereto, the Originator shall either (i) repurchase the
Issuer’s or its assignee’s interest in the related Defective Timeshare Loan or
(ii) provide one or more Qualified Substitute Timeshare Loans and pay the
related Substitution Shortfall Amounts, if any, within 30 days after the Closing
Date.
          (b) Repurchase of Upgraded Timeshare Loans. With respect to any
Upgraded Timeshare Loan in the pool of Timeshare Loans that have been conveyed
to the Issuer under this Agreement or the Loan Sale Agreement (the “Timeshare
Loan Pool”), on any date, the Originator shall prepay such Upgraded Timeshare
Loan on behalf of the related Obligor by depositing the related Repurchase Price
in the Collection Account as set forth in Section 4.5(e) in the Indenture.
          (c) Optional Purchases or Substitution of Defaulted Timeshare Loans.
With respect to any Defaulted Timeshare Loan in the Timeshare Loan Pool, on any
date, the Originator shall have the option, but not the obligation, to either
(i) purchase the Defaulted Timeshare Loan at the Default Purchase Price for such
Defaulted Timeshare Loan or (ii) substitute one or more Qualified Substitute
Timeshare Loans for such Defaulted Timeshare Loan and pay the related
Substitution Shortfall Amount, if any; provided, however, that the option to
purchase a Defaulted Timeshare Loan or to substitute one or more Qualified
Substitute Timeshare Loans for such Defaulted Timeshare Loan is limited on any
date to the Optional Purchase Limit; provided, further, that the Originator’s
option to substitute one or more Qualified Substitute Timeshare Loans for a
Defaulted Timeshare Loan is limited on any date to

13



--------------------------------------------------------------------------------



 



the Optional Substitution Limit. If the Originator shall purchase Defaulted
Timeshare Loans or substitute one or more Qualified Substitute Timeshare Loans
for Defaulted Timeshare Loans as provided herein, the Originator shall deposit
the related Default Purchase Price or Substitution Shortfall Amount, as
applicable, in the Collection Account as set forth in Section 4.5(e) under the
Indenture. The Originator may irrevocably waive its option to purchase a
Defaulted Timeshare Loan or substitute one or more Qualified Substitute
Timeshare Loans for a Defaulted Timeshare Loan by delivering or causing to be
delivered to the Securitization Indenture Trustee a Waiver Letter in the form of
Exhibit G attached to the Indenture. The holder or holders of Notes representing
at least 66-2/3% of the Adjusted Note Balance may at any time direct the
Securitization Indenture Trustee, in connection with any subsequent purchases of
Defaulted Timeshare Loans by the Originator, to require the Originator to
conduct a public auction in respect of any such Defaulted Timeshare Loan. The
Originator may bid on any such Defaulted Timeshare Loan during such auction,
provided that no such bid may be lower than fifteen percent (15%) of the
original acquisition price paid for the Timeshare Property by the Obligor under
such Defaulted Timeshare Loan. Publication of notice of such auction in a
newspaper published daily in Dallas, Texas, shall be sufficient notice of such
auction.
          (d) Optional Purchase of Force Majeure Loans. If a Force Majeure Event
occurs at a Resort, the Originator shall have the option, but not the
obligation, to purchase the related Force Majeure Loans in the Timeshare Loan
Pool, so long as such Timeshare Loans have not become Defaulted Timeshare Loans.
The Originator will have the option to purchase a Force Majeure Loan at the
Force Majeure Purchase Price; provided, however, that (i) the Originator’s
option to purchase a Force Majeure Loan is limited on any date to the Force
Majeure Purchase Limit and (ii) the Originator shall have the right to exercise
such purchase option for a Force Majeure Loan only if the related Force Majeure
Purchase Price equals or exceeds the Loan Balance of such Force Majeure Loan as
of the date of such purchase, plus all accrued and unpaid interest thereon.
          (e) Payment of Repurchase Prices and Substitution Shortfall Amounts.
The Issuer hereby directs and Originator hereby agrees to remit or cause to be
remitted all amounts in respect of Repurchase Prices, Default Purchase Prices,
Force Majeure Purchase Prices and Substitution Shortfall Amounts payable during
the related Due Period in immediately available funds to the Securitization
Indenture Trustee to be deposited in the Collection Account on the related
Transfer Date in accordance with the provisions of the Indenture. In the event
that more than one Timeshare Loan is substituted pursuant to Sections 6(a) or
(b) hereof on any Transfer Date, the Substitution Shortfall Amounts and the Loan
Balances of Qualified Substitute Timeshare Loans shall be calculated on an
aggregate basis for all substitutions made on such Transfer Date.
          (f) Schedule of Timeshare Loans. The Issuer hereby directs and
Originator hereby agrees, on each date on which a Timeshare Loan has been
repurchased, purchased or substituted to provide the Issuer and the
Securitization Indenture Trustee with an electronic supplement to Schedule III
hereto and the Schedule of Timeshare Loans reflecting the removal, substitution
and/or other addition of such Timeshare Loans and subjecting any Qualified
Substitute Timeshare Loans to the provisions of this Agreement.

14



--------------------------------------------------------------------------------



 



          (g) Qualified Substitute Timeshare Loans. On the related Transfer
Date, the Issuer hereby directs and Originator hereby agrees to deliver or to
cause the delivery of the Timeshare Loan Files of the related Qualified
Substitute Timeshare Loans to the Securitization Indenture Trustee or to the
Securitization Custodian, at the direction of the Securitization Indenture
Trustee, on the related Transfer Date in accordance with the provisions of the
Securitization Indenture. As of such related Transfer Date, Originator does
hereby transfer, assign, sell, contribute and grant to the Issuer, without
recourse (except as provided in Section 6 and Section 8 hereof), any and all of
Originator’s right, title and interest in and to (i) each Qualified Substitute
Timeshare Loan conveyed to the Issuer on such Transfer Date, (ii) the
Receivables in respect of the Qualified Substitute Timeshare Loans due after the
related Cut-Off Date, (iii) the related Timeshare Loan Documents (excluding any
rights as developer or declarant under the Timeshare Declaration, the Timeshare
Program Consumer Documents or the Timeshare Program Governing Documents),
(iv) all Related Security in respect of such Qualified Substitute Timeshare
Loans, and (v) all income, payments, proceeds and other benefits and rights
related to any of the foregoing. Upon such sale and/or contribution, the
ownership of each Qualified Substitute Timeshare Loan and all collections
allocable to principal and interest thereon since the related Cut-Off Date and
all other property interests or rights conveyed pursuant to and referenced in
this Section 6(g) shall immediately vest in the Issuer, its successors and
assigns. Originator shall not take any action inconsistent with such ownership
nor claim any ownership interest in any Qualified Substitute Timeshare Loan for
any purpose whatsoever other than consolidated financial and federal and state
income tax reporting. Originator agrees that such Qualified Substitute Timeshare
Loans shall be subject to the provisions of this Agreement.
          (h) Officer’s Certificate. Originator shall, on each related Transfer
Date, certify in writing to the Issuer and the Securitization Indenture Trustee
that each new Timeshare Loan meets all the criteria of the definition of
“Qualified Substitute Timeshare Loan” and that (i) the Timeshare Loan Files for
such Qualified Substitute Timeshare Loans have been delivered to the
Securitization Custodian, and (ii) the Timeshare Loan Servicing Files for such
Qualified Substitute Timeshare Loans have been delivered to the Securitization
Servicer.
          (i) Release. In connection with any repurchase, purchase or
substitution of one or more Timeshare Loans contemplated by this Section 6, upon
satisfaction of the conditions contained in this Section 6, the Issuer and the
Securitization Indenture Trustee shall execute and deliver or shall cause the
execution and delivery of such releases and instruments of transfer or
assignment presented to it by Originator, in each case, without recourse, as
shall be necessary to vest in Originator or its designee (or to evidence the
vesting in such Person of) the legal and beneficial ownership of such released
Timeshare Loans. The Issuer shall cause the Securitization Indenture Trustee to
cause the Securitization Custodian to release the related Timeshare Loan Files
to Originator or its designee and the Securitization Servicer to release the
related Timeshare Loan Servicing Files to Originator or its designee.
          (j) Sole Remedy. It is understood and agreed that the obligations of
Originator contained in Section 6(a) to cure a material breach, or to repurchase
or substitute related Defective Timeshare Loans and the obligation of Originator
to indemnify pursuant to Section 8 shall constitute the sole remedies available
to the Issuer or its subsequent assignees for the breaches of any of its
representations or warranties contained in Section 5, and such remedies are not
intended to and do not constitute “credit recourse” to Originator.

15



--------------------------------------------------------------------------------



 



     SECTION 7. Additional Covenants of the Originator.
          (a) Originator hereby covenants and agrees with the Issuer as follows:
     (i) It shall comply with all applicable laws, rules, regulations and orders
applicable to it and its business and properties except where the failure to
comply will not have a material adverse effect on its business or its ability to
perform its obligations under this Agreement or any other Transaction Document
to which it is a party or under the transactions contemplated hereunder or
thereunder or the validity or enforceability of the Timeshare Loans.
     (ii) It shall preserve and maintain for itself its existence (corporate or
otherwise), rights, franchises and privileges in the jurisdiction of its
organization and except where the failure to so preserve and maintain will not
have a material adverse effect on its business or its ability to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder or the
validity of enforceability of the Timeshare Loans.
     (iii) On or prior to the Closing Date or a Transfer Date, as applicable, it
shall indicate in its and any applicable Affiliate’s computer files and other
records that each Timeshare Loan has been sold to the Issuer.
     (iv) It shall respond to any inquiries with respect to ownership of a
Timeshare Loan by stating that such Timeshare Loan has been sold to the Issuer
and that the Issuer is the owner of such Timeshare Loan.
     (v) On or prior to the Closing Date, it shall file at its own expense
financing statements with respect to the Transferred Assets transferred
hereunder, naming the Originator as debtor and naming as secured parties the
Issuer and the Securitization Indenture Trustee on behalf of the Securitization
Noteholders, in the form and manner reasonably requested by the Issuer. It shall
deliver file-stamped copies of such financing statements to the Issuer and the
Securitization Indenture Trustee on behalf of the Securitization Noteholders.
     (vi) It agrees from time to time, at its expense, promptly to execute and
deliver all further instruments and documents, and to take all further actions,
that may be necessary, or that the Issuer or the Securitization Indenture
Trustee may reasonably request, to perfect, protect or more fully evidence the
sale or contribution of the Timeshare Loans, or to enable the Issuer or the
Securitization Indenture Trustee to exercise and enforce its rights and remedies
hereunder or under any Timeshare Loan including, but not limited to, powers of
attorney, UCC financing statements and assignments of mortgage.
     (vii) Any change in the legal name of the Originator and any use by it of
any tradename, fictitious name, assumed name or “doing business as” name
occurring after the Closing Date shall be promptly disclosed to the Issuer and
the Securitization Indenture Trustee in writing.

16



--------------------------------------------------------------------------------



 



     (viii) Upon the discovery or receipt of notice by a Responsible Officer of
Originator of a breach of any of its representations or warranties and covenants
contained herein, Originator shall promptly disclose to the Issuer and the
Securitization Indenture Trustee, in reasonable detail, the nature of such
breach.
     (ix) In the event that Originator shall receive any payments in respect of
a Timeshare Loan after the Closing Date or Transfer Date, as applicable
(including any insurance proceeds that are not payable to the related Obligor),
it shall, within two (2) Business Days of receipt, transfer or cause to be
transferred, such payments to the Lockbox Account.
     (x) Originator will keep its principal place of business and chief
executive office and the office where it keeps its records concerning the
Timeshare Loans at the address of Originator listed herein.
     (xi) In the event that the Originator or the Issuer or any assignee of the
Issuer should receive actual notice of any transfer taxes arising out of the
transfer, assignment and conveyance of a Timeshare Loan from the Originator to
the Issuer, on written demand by the Issuer, or upon the Originator otherwise
being given notice thereof, Originator shall pay, and otherwise indemnify and
hold the Issuer, and any subsequent assignee harmless, on an after-tax basis,
from and against any and all such transfer taxes.
     (xii) The Originator authorizes the Issuer and the Securitization Indenture
Trustee to file continuation statements, and amendments thereto, relating to the
Timeshare Loans and all payments made with regard to the related Timeshare Loans
without the signature of the Originator where permitted by law. A photocopy or
other reproduction of this Agreement shall be sufficient as a financing
statement where permitted by law. The Issuer confirms that it is not its present
intention to file a photocopy or other reproduction of this Agreement as a
financing statement, but reserves the right to do so if, in its good faith
determination, there is at such time no reasonable alternative remaining to it.
     (xiii) The Originator shall not prepare any financial statements or other
statements (including any tax filings) which shall account for the transactions
contemplated by this Agreement in any manner other than as the sale of, or a
capital contribution of, the Timeshare Loans, Timeshare Properties, Related
Security and other conveyed property related thereto and additional collateral
by the Originator to the Issuer.
     SECTION 8. Indemnification.
          (a) Originator hereby agrees to indemnify the Issuer, the
Securitization Indenture Trustee, the Securitization Noteholders and the Initial
Purchaser (collectively, the “Indemnified Parties”) against any and all claims,
losses or liabilities (including reasonable legal fees and related costs) that
the Issuer, the Securitization Indenture Trustee, the Securitization Noteholders
or the Initial Purchaser may sustain directly related to any breach of

17



--------------------------------------------------------------------------------



 



the representations and warranties and covenants of Originator under Section 5
hereof (the “Indemnified Amounts”) excluding, however (i) Indemnified Amounts to
the extent resulting from the gross negligence or willful misconduct on the part
of such Indemnified Party; (ii) any recourse for any uncollectible Timeshare
Loan not related to a breach of representation or warranty; (iii) recourse to
Originator for a related Defective Timeshare Loan so long as the same is cured,
substituted or repurchased pursuant to Section 6 hereof; or (iv) income or
similar taxes by such Indemnified Party arising out of or as a result of this
Agreement or the transfer of the Timeshare Loans. The parties hereto shall
(A) promptly notify the other parties hereto, the Securitization Indenture
Trustee, and the Initial Purchaser if a claim is made by a third party with
respect to this Agreement or the Timeshare Loans, and relating to (1) the
failure by Originator to perform its duties in accordance with the terms of this
Agreement or (2) a breach of Originator’s representations, covenants or
warranties contained in this Agreement, (B) assume (with the consent of the
Issuer, the Securitization Indenture Trustee, the Securitization Noteholders or
the Initial Purchaser, as applicable, which consent shall not be unreasonably
withheld) the defense of any such claim and pay all expenses in connection
therewith, including legal counsel fees and (C) promptly pay, discharge and
satisfy any judgment, order or decree which may be entered against it or the
Issuer, the Securitization Indenture Trustee, the Securitization Noteholders or
the Initial Purchaser in respect of such claim. If Originator shall have made
any indemnity payment pursuant to this Section 8 and the recipient thereafter
collects from another Person any amount relating to the matters covered by the
foregoing indemnity, the recipient shall promptly repay such amount to
Originator.
          (b) The obligations of Originator under this Section 8 to indemnify
the Issuer, the Securitization Indenture Trustee, the Securitization Noteholders
and the Initial Purchaser shall survive the termination of this Agreement and
continue until the Notes are paid in full or otherwise released or discharged.
     SECTION 9. No Proceedings. The Originator hereby agrees that it will not,
directly or indirectly, institute, or cause to be instituted, or join any Person
in instituting, against the Issuer or any Association, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any federal or state bankruptcy or similar law so long as
there shall not have elapsed one year plus one day since the latest maturing
Securitization Notes issued by the Issuer.
     SECTION 10. Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing and mailed or
telecommunicated, or delivered as to each party hereto, at its address set forth
below or at such other address as shall be designated by such party in a written
notice to the other parties hereto. All such notices and communications shall
not be effective until received by the party to whom such notice or
communication is addressed.
     Issuer
Silverleaf Finance VI, LLC
1221 Riverbend Drive, Suite 120
Dallas, Texas 75247
Attention: Robert M. Sinnott, Chief Financial Officer

18



--------------------------------------------------------------------------------



 



Telecopier: 214-631-4981
     Originator
Silverleaf Resorts, Inc.
1221 Riverbend Drive, Suite 120
Dallas, Texas 75247
Attention: Robert E. Mead, Chief Executive Officer
Telecopier: 214-905-0519
     SECTION 11. No Waiver; Remedies. No failure on the part of the Issuer, the
Securitization Indenture Trustee or any assignee thereof to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any other remedies provided
by law.
     SECTION 12. Binding Effect; Assignability. This Agreement shall be binding
upon and inure to the benefit of the Originator, the Issuer and their respective
successors and assigns. Any assignee shall be an express third party beneficiary
of this Agreement, entitled to directly enforce this Agreement. The Originator
may not assign any of its rights and obligations hereunder or any interest
herein without the prior written consent of the Issuer and any assignee thereof.
The Issuer may, and intends to, assign all of its rights to the Securitization
Indenture Trustee on behalf of the Securitization Noteholders, and the
Originator consents to any such assignments. This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms, and shall remain in full force and effect until its termination;
provided, however, that the rights and remedies with respect to any breach of
any representation and warranty made by Originator pursuant to Section 5, and
the cure, repurchase or substitution and indemnification obligations shall be
continuing and shall survive any termination of this Agreement, but such rights
and remedies may be enforced only by the Issuer and the Securitization Indenture
Trustee.
     SECTION 13. Amendments; Consents and Waivers. No modification, amendment or
waiver of, or with respect to, any provision of this Agreement, and all other
agreements, instruments and documents delivered thereto, nor consent to any
departure by the Originator from any of the terms or conditions thereof shall be
effective unless it shall be in writing and signed by each of the parties
hereto, the written consent of the Securitization Indenture Trustee on behalf of
the Securitization Noteholders is given and confirmation from the Rating
Agencies that such action will not result in a downgrade, withdrawal or
qualification of any rating assigned to a Class of Notes is received. The Issuer
shall provide or cause to be provided to the Securitization Indenture Trustee
and the Rating Agencies any such proposed modifications, amendments or waivers.
Any waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No consent to or demand by the Originator in any
case shall, in itself, entitle it to any other consent or further notice or
demand in similar or other circumstances. The Originator acknowledges that in
connection with the intended assignment by the Issuer of all of its right, title
and interest in and to each Timeshare Loan to the Securitization Indenture
Trustee on behalf of the Securitization Noteholders, the Issuer intends to issue
the

19



--------------------------------------------------------------------------------



 



Notes, the proceeds of which will be used by the Issuer, in part, to purchase
the Timeshare Loans hereunder.
     SECTION 14. Severability. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation, shall not in any way be
affected or impaired thereby in any other jurisdiction. Without limiting the
generality of the foregoing, in the event that a Governmental Authority
determines that the Issuer may not purchase or acquire Timeshare Loans, the
transactions evidenced hereby shall constitute a loan and not a purchase and
sale or contribution, notwithstanding the otherwise applicable intent of the
parties hereto, and the Originator shall be deemed to have granted to the Issuer
as of the date hereof, a first priority perfected security interest in all of
the Originator’s right, title and interest in, to and under such Timeshare Loans
and the related property as described in Section 2 hereof.
     SECTION 15. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.
     (A) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS
OF LAW.
     (B) THE PARTIES TO THIS AGREEMENT HEREBY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES
DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY AND EACH
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL
SUCH SERVICE OF PROCESS BE MADE BY REGISTERED MAIL DIRECTED TO THE ADDRESS SET
FORTH ON THE SIGNATURE PAGE HEREOF AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED FIVE DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE U.S. MAILS,
POSTAGE PREPAID. THE PARTIES HERETO EACH WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER AND
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION 15 SHALL AFFECT THE RIGHT OF
THE PARTIES TO THIS AGREEMENT TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR AFFECT THE RIGHT OF ANY OF THEM TO BRING ANY ACTION OR
PROCEEDING IN THE COURTS OF ANY OTHER JURISDICTION.
     (C) SILVERLEAF AND ISSUER HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
AGREEMENT. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY THE ORIGINATOR AND ISSUER AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO TRIAL BY JURY

20



--------------------------------------------------------------------------------



 



WOULD OTHERWISE ACCRUE OR EXIST. THE ORIGINATOR AND ISSUER ARE HEREBY AUTHORIZED
TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF
THIS WAIVER BY THE ORIGINATOR AND ISSUER.
     SECTION 16. Heading. The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.
     SECTION 17. Execution in Counterparts. This Agreement may be executed by
the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and both of which when taken together shall
constitute one and the same agreement.

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duty authorized, as of the date first
above written.

            Very truly yours,

SILVERLEAF FINANCE VI, LLC, as Issuer
      By:   /S/ ROBERT M. SINNOTT         Name:   Robert M. Sinnott       
Title:   Vice President, Treasurer and Chief Financial Officer        SILVERLEAF
RESORTS, INC.
      By:   /S/ ROBERT M. SINNOTT         Name:   Robert M. Sinnott       
Title:   Chief Financial Officer     

List of Exhibits and Schedules to Agreement Not Filed Herewith:
Schedule 1—Additional Representations and Warranties of Originator
Appendix A—Standard Definitions
Schedule II— Exceptions
Schedule III—Schedule of Timeshare Loans
Exhibit A—ACH Form

22